Citation Nr: 0913630	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  03-07 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including schizophrenia and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant, his brother, his mother




ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1976.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision issued by 
the Regional Office (RO).  The Veteran and his family members 
testified at a hearing before the undersigned Member of the 
Board in March 2005.  

This matter was remanded to the Board by the United States 
Court of Appeals for Veteran's Claims (Court) in April 2008, 
upon Joint Motion of the parties.  In July 2008, the Board 
remanded this claim to the RO to complete the additional 
development required by the Court.  Thereafter, the 
additional development was completed and, the RO having re-
adjudicated and denied the Veteran's claim, this case was 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is determined, in view of some of the development 
accomplished as part of the last remand, that additional 
development is needed prior to entering a decision in this 
case.

The evidence of record indicates that the Veteran is 
currently diagnosed with paranoid schizophrenia and PTSD.  
The Veteran did not serve in combat.  The Veteran alleges 
that the stresses inherent in military training and military 
duty caused him to develop schizophrenia and/or PTSD.  
Although he failed to identify any verifiable, discrete event 
that he alleges lead to his symptoms, the  Veteran generally 
claims that the he became emotionally distraught by various 
subjects taught in military training, was frightened by 
training involving the use of hand grenades and by his work 
with explosives, and became fearful and suspicious while in 
service.  The Veteran alleges that this eventually led to his 
schizophrenia and/or PTSD.  The Veteran has been assigned 
non-service connected pension benefits due to his 
schizophrenia since May 1984.  The Veteran is not receiving 
benefits from the Social Security Administration (SSA). 

There is no clinical evidence that the Veteran was treated 
for any psychiatric disorder while he was in service.  No 
psychiatric diagnosis was listed on his separation physical.  
Personnel records indicate that he sought early separation to 
set up a house due to an impending marriage.  The Veteran was 
designated eligible for immediate reenlistment at discharge.

The claims file reveals a long history of treatment for 
various psychiatric disorders from 1984 to the present time.  
As early as 1984, the Veteran claimed that his symptoms began 
in service.  The Veteran was admitted to a VA facility for 
inpatient psychiatric treatment from May 8, 1984 to June 7, 
1984.  A discharge summary stated that he was then diagnosed 
with schizophrenia.  The discharge summary states that the  
Veteran was brought to the facility by his relatives, who 
stated that the  Veteran "[had not] been right" since he 
was discharged from military service in 1979; [he actually 
got out in 1976] he had hallucinations, nightmares from which 
he would awaken screaming, seemed extremely nervous and 
anxious, and was increasingly withdrawn and quiet.  The 
discharge summary reflects that the Veteran reported a 10 
year history of intermittent auditory and visual 
hallucinations, intermittent suicidal ideation, and 
increasing isolation and withdrawal.  The Veteran also was 
abusing narcotic drugs, including hallucinogens, but his 
psychiatrist felt that his drug abuse did not fully account 
for his psychotic symptoms and a diagnosis of schizophrenia 
was warranted.  The Veteran reported that his symptoms began 
in basic training.  No treatment records other than the 
discharge summary are in the claims file with respect to this 
hospital stay.

The Veteran was again hospitalized by the VA for inpatient 
psychiatric treatment in September 1985.  At that time the 
Veteran admitted polysubstance abuse, but denied all 
psychotic symptoms.  No psychotic symptoms were noted during 
the course of his 10 day hospital stay.  The Veteran was 
diagnosed with substance abuse and passive-aggressive 
personality disorder. 

The Veteran was examined by VA for pension purposes in 1986; 
at that time, he was diagnosed with undifferentiated 
schizophrenia. The Veteran was again hospitalized for 
treatment in from September to October 1986.  At that time, 
he was diagnosed with paranoid schizophrenia, and his 
psychiatrist recommended that VA find the Veteran incompetent 
to manage his pension funds.  The Veteran was subsequently 
rated incompetent for VA benefits purposes from January 1987.  

Review of the records since that time reveals diagnoses and 
treatment for various symptoms and diagnosed disorders.  
There has been suggestion on occasion that he Veteran is 
malingering, is manipulative, and has a very florid 
psychosis.  Recent treatment notes stress he is concerned 
with looking for trip wires and things blowing up.

It has been indicated in various letters to the VA from 
treating physicians that his psychiatric pathology began in 
service.  One noted that it was typical for this type of 
schizophrenia to begin in late teens or early 20's.  Others 
have appeared to suggest that the fear of being blown up and 
looking for trip wires also suggest that the impairment 
started in service.  Nevertheless, the opinions offered seem 
to base their conclusions solely on the history presented.

At the personal hearing it was indicated that his first 
treatment was in 1984.  Individuals have noted there was a 
change in the veteran, but it is unclear whether he could 
have had a psychosis for all those years and not sought some 
treatment.

Finally, some personnel records have been obtained.  These do 
not include performance reports, however, which might support 
his reported change in character during service.  It is not 
clear if such records might have been maintained, and it 
appears that he received regular promotions, but in view of 
the contentions advanced, it would seem helpful to have those 
records if possible.

In light of these circumstances, the Board finds that an 
attempt should be made to obtain additional service personnel 
records and more complete records concerning the Veteran's 
early post-service treatment, and, additionally, that the 
Veteran should be examined both to clarify his diagnosis and 
in order to obtain an opinion concerning the etiology of any 
diagnosed mental disorder. 
 
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
more complete copies of VA medical 
records concerning the Veteran's 
treatment during the 1980s, if 
available, and should attempt to obtain 
private treatment records from the 
Veteran's admission to a private 
hospital in July 1985.  The Veteran 
should also be informed that he can 
submit evidence to support his claim.  
If additional records are not located 
or cannot be obtained, the claims 
folder should document the efforts made 
to obtain the records.

2.  The RO/AMC should ascertain whether 
additional service personnel records, 
such as performance appraisals, exist.  
If records are located, they should be 
obtained.  If records are not located, 
the claims folder should document the 
efforts made to obtain the records.  If 
those types of records were not kept 
for this Veteran such notation to the 
claims folder would also be helpful.

3.  The Veteran should then be afforded a 
VA psychiatric examination by a board of 
2 examiners who have not seen him before, 
to clarify the Veteran's diagnosis and 
the etiology thereof.  If PTSD is 
diagnosed, the examiners should 
specifically identify the traumatic event 
upon which the diagnosis is premised and 
explain how this event meets the DSM-IV's 
criteria.  If schizophrenia or another 
psychotic disorder is diagnosed, the 
examiners should state whether it is at 
least as likely as not (at least 50 
percent likely) that the disorder was 
first manifest during service or the year 
thereafter, or was caused by, or is 
otherwise etiologically related to, 
service.  

All testing or studies deemed necessary 
should be performed.  The claims files 
should be made available for the 
examiners' review in connection with the 
evaluation 

All opinions and conclusions expressed by 
the examiners should be supported by a 
complete rationale in the report.  

4.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto.  

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition. The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of  Veterans' Appeals is appealable to the United 
States Court of Appeals for  Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

